UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-55181 MIRROR ME, INC. (Exact name of registrant as specified in its charter) Nevada 46-3951742 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1455 Kettner Blvd., #305, San Diego, CA (Address of principal executive offices) (Zip Code) (562) 618-1310 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group, LLP 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo ¨ The number of shares of Common Stock, $0.001 par value, outstanding on July 18, 2014 was 4,400,000 shares. 1 MIRROR ME, INC. QUARTERLY PERIOD ENDED MAY 31, 2014 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements MIRROR ME, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) May 31, November 30, ASSETS Current assets: Cash $ $ Prepaid expenses - Total current assets Website - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Total current liabilities Long term liabilities: Accrued interest payable - related party 3 Line of credit - related party Total long term liabilities Total liabilities Stockholders' deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no and no shares issued and outstanding as of May 31, 2014 and November 30, 2013, respectively - - Common stock, $0.001 par value, 100,000,000 shares authorized, 4,400,000 and 4,000,000 shares issued and outstanding as of May 31, 2014 and November 30, 2013, respectively Additional paid in capital - Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See Accompanying Notes to Financial Statements. 3 MIRROR ME, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) For the For the Inception three months six months (October 24, 2013) ended ended to May 31, May 31, May 31, Revenue $
